Order entered on June 1, 1962, granting plaintiff’s motion for exam*614inations before trial, unanimously modified, in the exercise of discretion, to the extent of striking that portion of the order as provides for examinations of the witnesses other than Hyman R. Friedman and, as so modified, is affirmed, with $20 costs and disbursements to the appellant. Until the defendant, his attorney in fact, Friedman, and the plaintiff have been examined, a direction for the examination of the other witnesses would appear to be premature If after such examinations the plaintiff still desires to examine the additional witnesses, it may seek leave to do so. At that time the court will be better able to determine the necessity for and the propriety of such examinations. Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.